IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Germantown Cab Company,                :
                Petitioner             :
                                       :
             v.                        : No. 1850 C.D. 2013
                                       : Submitted: June 27, 2014
Public Utility Commission,             :
                  Respondent           :


BEFORE:      HONORABLE DAN PELLEGRINI, President Judge
             HONORABLE ROBERT SIMPSON, Judge
             HONORABLE ANNE E. COVEY, Judge


OPINION BY
PRESIDENT JUDGE PELLEGRINI                   FILED: July 23, 2014


             Germantown Cab Company (Germantown) petitions for review of the
Pennsylvania Public Utility Commission (Commission) order adopting the Initial
Decision of an Administrative Law Judge (ALJ); dismissing Germantown’s motion
for a declaratory order that the Commission does not have exclusive jurisdiction over
all of its operations; sustaining the Commission’s Complaint regarding violations
found in vehicles in Germantown’s fleet; and imposing a $9,950.00 civil penalty. We
affirm.


             Germantown has a certificate of public convenience (CPC) to provide
call or demand service in a limited area of the City of Philadelphia (City) and in parts
of Montgomery County. As a result of an amendment to the Parking Authorities
Law, commonly known as Act 94,1 the regulation of taxicabs and limousines in the
City changed from the Commission to the Philadelphia Parking Authority
(Authority), whose power extends to persons or corporations providing these services
between points in the City, from any point in the City to any point in the
Commonwealth or outside, and from any point in the Commonwealth to any point in
the City if the request for service is by call to a centralized dispatch system. 53
Pa. C.S. §5714(c). The Commission retained jurisdiction over service outside the
City of Philadelphia.


              In August 2010, the Commission’s Bureau of Transportation and Safety
(BTS), now the Bureau of Investigation and Enforcement (I&E), filed a Formal
Complaint alleging that annual inspections of Germantown’s fleet designated to serve
non-City passengers revealed 73 violations, including 25 mechanical violations; 15
meter violations; 22 passenger violations; and 11 other violations and sought a
$9,950.00 civil penalty. (Reproduced Record (R.R.) at 2-12). Germantown filed an
answer admitting that an inspection occurred, but denying the allegations in the
Complaint. Before an ALJ, the Commission enforcement officers and their field
supervisor testified regarding the violations that they observed. (R.R. at 22-214).


              During cross-examination of one of the enforcement officers,
Germantown questioned the Commission’s jurisdiction to prosecute the violations
“[b]ecause it’s our position that either the Commission or the Authority has


       1
         Act of December 30, 2001, P.L. 2001, reenacted and amended by the Act of July 16, 2004,
P.L. 758 (Act 94), as amended, 53 Pa. C.S. §§5501-5517; 5701-5745.




                                               2
jurisdiction to regulate [Germantown] but not both.” (R.R. at 85). While not raised
in the pleadings, the ALJ, however, permitted Germantown to file a motion for a
declaratory order pursuant to Section 331(f) of the Pennsylvania Public Utility Code2
declaring that there is no dual regulation by the Commission and the Authority which
involves conflicting tariffs and vehicle requirements. Germantown contended that
since its franchise was awarded by the Commission, not the Authority, the
Commission has exclusive jurisdiction and regulatory authority over partial rights of
taxicab3 companies such as Germantown under Act 944 and that this assertion of
authority results in dual regulation           The Commission’s I&E filed preliminary
objections to the motion which, among other things, argued that Germantown failed
to provide a basis for its request to dismiss, and asserted that the issue of whether the
Commission had concurrent jurisdiction with the Authority or exclusive jurisdiction
was irrelevant to the instant enforcement action because the Commission’s
jurisdiction was conceded. (Id. at 284).

       2
         66 Pa. C.S. §331(f). The declaratory order procedure is authorized by 66 Pa. C.S. §331(f)
which provides that “[t]he commission, with like effect as in the case of other orders, and in its
sound discretion, may issue a declaratory order to terminate a controversy or remove uncertainty.”

       3
          A partial-rights taxicab is defined as “[a] taxicab authorized by the Authority to provide
common carrier call or demand transportation of persons for compensation on a non-citywide basis,
under Chapter 1015 (relating to partial rights taxicabs) and section 5711(c)(2) of the [Parking
Authorities Law, 53 Pa. C.S. §5711(c)(2)] (relating to power of authority to issue certificates of
public convenience) and 5714(d)(2) of the [Parking Authorities Law, 53 Pa. C.S. §5714(d)(2)].” 52
Pa. Code §1011.2. A “medallion taxicab” is “[a] taxicab certified by the Authority to provide
citywide taxicab service and affixed with a medallion by the Authority as provided in §1013.2
(relating to attachment of a medallion) and section 5714(a) of the [Parking Authorities Law, 53
Pa. C.S. §5714(a)] (relating to certificate and medallion required).” Id.

       4
        The General Assembly subsequently amended Act 94 by the Act of July 5, 2012, P.L.
1022, No. 119 (Act 119).




                                                 3
               The ALJ's Initial Decision dismissed Germantown’s motion for a
declaratory order, finding that the Commission had jurisdiction over the violation
proceedings because Germantown has a Commission CPC; it submitted to the
Commission’s inspection, filed an answer to the violations, and participated in the
hearing; and Germantown asserted that the Commission had exclusive jurisdiction.
The ALJ stated that Germantown’s “frustration concerning conflicting regulations is
noted but that is not a reason to dismiss this complaint.” (R.R. at 305). The ALJ
determined that Germantown “has failed to provide compelling reasons for the
issuance of a declaratory order,” and “failed to submit reasons for the matter to be
dismissed.” (Id. at 306). The ALJ sustained the Commission’s Complaint and
directed Germantown to pay a $9,950.00 civil penalty and desist from further
violations of the Public Utility Code and the Commission’s regulations.


               Germantown filed exceptions to the ALJ's Initial Decision with respect
to the motion for a declaratory order,5 arguing that the dual regulation by the
Commission and the Authority resulted in its charging rates in the City different from
the tariff on file with the Commission thereby violating the Commission’s
regulations.    Germantown also argued that the Commission and the Authority
exceeded their statutory powers in executing a Jurisdictional Agreement in 2005
which improperly permits carriers to self-designate the vehicles that are subject to its
regulation because it is “unworkable” dealing with conflicting regulations regarding


       5
          Germantown also filed a General Exception, alternatively arguing that the Authority had
sole jurisdiction over its operations under the amendments in Act 119. (R.R. at 313-314).
Germantown also took exception to the total amount of the fines that the ALJ imposed, arguing that
the findings in her decision only support a total fine of $3,250.00. (Id. at 320).




                                                4
meters and decals in the taxicabs. (R.R. at 317-319). Germantown asserted that
under this dual regulatory system, only non-designated vehicles are subject to the
Commission’s jurisdiction, and the Commission did not establish whether the
vehicles that were inspected were non-designated and, therefore, under its
jurisdiction. (Id.). The Commission’s I&E filed Reply Exceptions contradicting
Germantown’s claims. (Id. at 322-327).


                The Commission denied Germantown’s exceptions.                      Regarding the
exception relating to the motion for a declaratory order, the Commission found that
Germantown did not provide compelling reasons for issuing a declaratory order
because the record is clear that the Commission has authority over Germantown for
purposes of resolving the Complaint in this case. The Commission also rejected
Germantown’s claim that the Commission should regulate the rates that the Authority
requires Germantown to charge or require that these rates be filed with the
Commission because Act 119 gives such power and to do so would be contradictory
to the Legislature’s grant to the Authority to regulate the rates within the City.
Accordingly, the Commission adopted the ALJ’s decision; dismissed Germantown’s
motion for a declaratory order; sustained the Commission’s Complaint; and directed
Germantown to pay the $9,950.00 civil penalty.


                Germantown filed a motion for reconsideration of the Commission’s
order,6 arguing that the Commission erred in concluding that it does not have

      6
          66 Pa. C.S. §703(g) states:

                (g) Recission and amendment of orders.—The commission may, at
                any time, after notice and after opportunity to be heard as provided in
(Footnote continued on next page…)

                                                  5
exclusive jurisdiction to regulate Germantown’s operations and that it shares
jurisdiction with the Authority. Addressing Germantown’s reconsideration motion,
the Commission modified the language of its prior order to reflect that Germantown
has authority from the Commission to operate in parts of Montgomery County and in
parts of the City, and that it is considered a partial-rights taxicab company because it
is authorized to provide service in a limited territory of the City. The Commission
determined that Germantown’s remaining reasons for reconsideration did not satisfy
the standards for reconsideration because the foregoing jurisdictional claims were not
“new and novel arguments” not previously heard or considered by the Commission.
(R.R. at 397).


              In this appeal,7 Germantown alleges that the Commission erred in failing
to grant its motion for a declaratory order because the Commission has exclusive

(continued…)

              this chapter, rescind or amend any order made by it. Any order
              rescinding or amending a prior order shall, when served upon the
              person, corporation, or municipal corporation affected, and after
              notice thereof is given to the other parties to the proceedings, have the
              same effect as is herein provided for original orders.

       7
        Our scope of review in reviewing Commission declaratory orders is rather limited. As we
have explained:

                      The [Commission]’s authority to issue declaratory orders, as
              we have indicated, is found at 66 Pa. C.S. §331(f), which statute
              plainly vests the decision of whether or not to issue a declaratory
              order upon the “sound discretion” of the [Commission]. Although
              there must be uncertainty or a controversy before such an order may
              issue, the existence of uncertainty or a controversy does not require
              the [Commission] to issue a declaratory order. As we previously
              stated, such a decision is discretionary.
(Footnote continued on next page…)

                                                 6
jurisdiction over all of its operations. It argues that the original CPC issued by the
Commission that outlines the manner and territory in which it is authorized to operate
has never been amended, modified or rescinded, and is the sole authority under which
it operates. As a result, it contends that the Commission’s determination that it now
only regulates Germantown’s operations outside of the City improperly reduced its
authorized service area without a hearing or due cause shown thereby violating its
due process rights. Germantown also contends that the Commission’s determination
violated due process because it fails to give Germantown fair notice and warning as
to how to defend against the instant violations because the Commission and the
Authority have differing fare structures and differing regulations regarding vehicle
markings and Complaint decals.


             The Commission did not abuse its discretion in denying Germantown’s
request for a declaration for a number of reasons.              First, due to Germantown’s
concession that the Commission had jurisdiction over its operations and the instant


(continued…)


                    The scope of review in cases involving discretionary acts of an
             agency is limited to “determining whether there has been a manifest
             and flagrant abuse of discretion or a purely arbitrary execution of the
             agency’s functions or duties.” In this context, this Court has also
             noted that the fact that a reviewing court may have a different opinion
             is not sufficient to interfere with an agency’s action. The plain
             language of the statute makes it clear that the foregoing scope of
             review applies here.

Professional Paramedical Services, Inc. v. Pennsylvania Public Utility Commission, 525 A.2d
1274, 1277 (Pa. Cmwlth. 1987), appeal denied, 538 A.2d 879 (Pa. 1988) (citation omitted).




                                               7
violation proceedings, the issue of whether the Commission had concurrent
jurisdiction with the Authority or exclusive jurisdiction was irrelevant to the instant
enforcement action. No matter how the Commission ruled on the declaratory order
motion, it still would have jurisdiction to hear the Complaint.


                   Moreover, Germantown’s assertion that the Commission has exclusive
jurisdiction over all of its operations is without merit. In 2001, the General Assembly
codified and amended the Parking Authorities Law, setting forth a separate statutory
regime for the Parking Authority of Philadelphia.                         As the Supreme Court has
recognized, by enacting Act 94, the General Assembly repealed the former Medallion
Act,8,   9
             under which the Commission regulated all taxicab service in Pennsylvania


         8
             Section 22(1) and (4) of Act 94 states, in pertinent part:

                   The following shall apply:

                   (1) The [commission]’s … powers, duties, … rights and obligations
                   which are utilized or accrue in connection with the functions under 66
                   Pa. C.S. Ch. 24 … in cities of the first class shall be transferred to the
                   [authority] in accordance with an agreement between the commission
                   and the authority.

                                                  *    *    *

                   (4) … The commission and the authority are empowered to resolve
                   by mutual agreement any jurisdictional issues that may be associated
                   with the transfer.     Any agreement shall be reported to the
                   Appropriations Committee of the Senate and the Appropriations
                   Committee of the House of Representatives and will be considered
                   effective unless either the Senate or the House of Representatives
                   rejects the submitted agreement by resolution within ten legislative
                   days of submission. Upon becoming effective, an agreement shall be
                   published in the Pennsylvania Bulletin.
(Footnote continued on next page…)

                                                       8
including in the City, and reenacted and amended the Parking Authorities Law by
adding Chapter 57, thereby transferring jurisdiction and regulatory oversight over
taxicab and limousine services and operations in the City from the Commission to the
Authority. Germantown Cab Co. v. Philadelphia Parking Authority, 36 A.3d 105,
107 (Pa. 2012).      See also Rosemont Taxicab Co., Inc. v. Philadelphia Parking
Authority, 68 A.3d 29, 31 (Pa. Cmwlth. 2013), appeal denied, 84 A.3d 1066 (Pa.
2014) (“In 2004, the General Assembly transferred the responsibility for regulating
… taxicab service in [the City] from the Commission to the [Authority]. See [Act
94]. The [Authority]’s authority with respect to this new regulatory regime is set
forth in Chapter 57 of the [Parking Authorities Law], as amended, 53 Pa. C.S.
§§5701-5745.       Otherwise, the [Commission] remains responsible for regulating
limousine and taxicab service in Pennsylvania….”).

(continued…)

        Pursuant to Section 22(4) of Act 94, the Commission and the Authority entered into a
Jurisdictional Agreement in 2005 which states, in pertinent part:

                      Currently, there are carriers authorized to provide taxicab
              service to designated areas within Philadelphia on a non-city wide
              basis. Section 11 of Act 94 provides that the [Authority] has
              jurisdiction over these carrier’s operations within Philadelphia. These
              carriers also hold authority from the Commission to serve designated
              areas outside Philadelphia. The Commission and the [Authority]
              agree that service provided under dual authority to/from points within
              the [Authority] authorized area (in Philadelphia) to/from points within
              the Commission authorized area (outside Philadelphia), will be
              regulated by the [Authority].

35 Pa. B. 1737 (2005).

       9
          Section 19 of Act 94 also deleted 66 Pa. C.S. §1103(c) (relating to the Commission’s
authority to grant certificates of public convenience to provide taxicab service in the City).




                                                9
             Act 94 added the italicized language to the following sections of
Subchapter B of the Parking Authorities Law.               53 Pa. C.S. §5711(c)(2) now
authorizes the Authority “to issue a maximum of 1,600 certificates of public
convenience for taxicab service and no more than five certificates of public
convenience for limited service in any city of the first class.” (Emphasis added). In
addition, 53 Pa. C.S. §5714(a) and (d) stated:

             (a) Procedure.—A vehicle may not be operated as a
             taxicab with citywide call or demand rights in cities of the
             first class unless a certificate of public convenience is
             issued by an authority authorizing the operation of the
             taxicab and a medallion is attached to the hood of the
             vehicle….

                                        *    *    *

             (d) Other vehicles.—

                    (1) A vehicle which is not authorized by a certificate
             to provide call or demand service within cities of the first
             class but which is operated by the holder of a certificate of
             public convenience from the [Commission] authorizing call
             or demand service elsewhere in this Commonwealth may
             transport persons and property:

                         (i) to cities of the first class in accordance with
             the service authorized under its certificate of public
             convenience; and

                             (ii) from any point in a city of the first class to
             any point in this Commonwealth beyond that city of the
             first class if the request for service for such transportation is
             received by call to its radio dispatch service.

                   (2) Carriers currently authorized to provide service to
             designated areas within cities of the first class on a non-
             citywide basis shall retain their authorization through the
             authority. The authority shall not grant additional rights to


                                             10
             new or existing carriers to serve designated areas within
             cities of the first class. (Emphasis added).


See also 53 Pa. C.S. §5703(a) which now empowers the Authority to set just and
reasonable rates “for authority-certified taxicab, limousine or medallion taxicab
service….” (Emphasis added).


             The Parking Authorities Law was again amended in July 2012 by the
statute commonly known as Act 119, and made the transfer of regulatory authority
over partial-rights taxicabs to the Authority even more explicit. Section 1 of Act 119
amended the definition of “Taxicab” in 53 Pa. C.S. §5701 to include motor vehicles
carrying no more than eight people on a call or demand service basis to transport
people for compensation either on “a citywide basis as authorized by a [CPC] and a
corresponding medallion issued by the authority,” or on “a non-citywide basis as
authorized by a [CPC] issued by the authority and without a corresponding
medallion.” (Emphasis added). Section 3 of Act 119 amended 53 Pa. C.S. §5711(a),
empowering the Authority “to issue, suspend, cancel or revoke [CPCs] in accordance
with this subchapter and orders or regulations of the authority.” In addition, Section
3 of Act 119 amended 53 Pa. C.S. §5711(c)(2) by changing it to §5711(c)(2.1) and
providing that “[t]here may be no more than six [CPCs] for non-citywide call or
demand service in any city of the first class, subject to the exclusive jurisdiction of
the authority.” (Emphasis added).


             Moreover, Section 3 of Act 119 also amended 53 Pa. C.S. §5714(a) and
(d) which now states, in relevant part:




                                          11
              (a) Vehicles generally.—

                    (1) A vehicle may not be operated as a taxicab with
              citywide call or demand rights in cities of the first class
              unless a [CPC] is issued by the authority authorizing the
              operation of the taxicab and a medallion is attached to the
              hood of the vehicle….

                                            *    *    *

              (d) Other vehicles.—

                     (1) A vehicle which is not authorized by a [CPC] to
              provide call or demand service within cities of the first class
              but which is operated by the holder of a [CPC] from the
              [Commission] authorizing call or demand service elsewhere
              in this Commonwealth may transport persons and property:

                           (i) to cities of the first class in accordance with
              the service authorized under its [CPC]; and

                              (ii) from any point in a city of the first class to
              any point in this Commonwealth beyond that city of the
              first class if the request for service for such transportation is
              received by call to its radio dispatch service.

                    (2) Carriers authorized by the authority to provide
              taxicab service to designated areas within cities of the first
              class on a non-citywide basis pursuant to section
              5711(c)(2.1) (relating to power of authority to issue
              [CPCs10]) shall retain their authorization in those areas of
       10
          Germantown argued before the Commission and argues before this Court that there is no
evidence showing that it has been issued a CPC by the Authority to operate call or demand service
on a non-citywide basis in any areas of the City. (Petitioner’s Brief at 27; R.R. at 351-354).
However, the Authority argues that Germantown applied for and that it did, in fact, issue one of the
six partial-rights CPCs authorized under 53 Pa. C.S. §5711(c)(2.1) to Germantown, CPC No.
1011748-02, which authorizes Germantown to operate call or demand service in the portion of the
City described in the CPC issued by the Commission. (Amicus Curiae Brief at 6). See also 43 Pa.
B. 1728 (2013) publishing the proposed Authority regulations (“(c) Partial-rights taxicabs must be
identified by a unique sequential number, as follows: (1) Taxicabs with rights through
[Germantown Cab Company (Pennsylvania Public Utility Commission A-00110733)]
(Footnote continued on next page…)

                                                12
              a city of the first class subject to the exclusive jurisdiction
              of the authority and orders and regulations of the authority
              issued under this chapter…. (Emphasis added).


              As outlined above, under both Act 94 and Act 119, 53 Pa. C.S.
§5714(d)(2) explicitly preserved Germantown’s authority to conduct partial-rights
operations in that portion of the City as stated in its Commission-issued CPC and
specifically transferred regulatory authority over its operations in that area to the
Authority. In addition, 53 Pa. C.S. §5703(a) explicitly empowers the Authority to set
just and reasonable rates for the partial-rights operations in the City. As a result,
Germantown’s claims that its authorized service area as contained in the
Commission-approved CPC has been reduced in violation of its due process rights or
that the Commission retained exclusive authority over its partial-rights operations in
the City as stated therein are without merit.


              In Germantown Cab Company (No. 461 C.D. 2012, filed January 22,
2013), appeal denied, 79 A.3d 1100 (Pa. Cmwlth. 2013),11 Germantown also argued

(continued…)

Certificate No. 1011748-02 shall be numbered “G-1” for the first vehicle, “G-2” for the second
vehicle, and continue according to that sequence until each taxicab is issued a unique number.”)
(emphasis in original). Nevertheless, as noted by the Commission, the issue of whether or not the
Authority actually issued Germantown a CPC for partial-rights operations as provided in its
Commission CPC is irrelevant because Germantown retained its “authorization” to operate such
service under 53 Pa. C.S. §5714(d)(2) and exclusive regulatory authority over these operations was
transferred to the Authority under that section. (Respondent’s Brief at 14).

       11
           We agree with Germantown that it is not collaterally estopped from raising this issue
based on this memorandum opinion because the issues involved are not identical. Nevertheless, we
may rely upon the opinion as persuasive authority that the Authority and not the Commission has
jurisdiction over Germantown’s partial-rights operations in the City. See Kittrell v. Watson, 88
(Footnote continued on next page…)

                                               13
that the Authority had no jurisdiction over it and, therefore, had no authority to
impose any fines, penalties or other sanctions. Quoting 53 Pa. C.S. §5714(d)(2)
under Act 94, we rejected Germantown’s assertion, stating:

               Where, as here, the language of a statute is free from
               ambiguity, any further deliberation as to its meaning is
               unwarranted. Dee-Dee Cab, Inc. v. Pa. Pub. Util. Comm’n,
               817 A.2d 593, 598 (Pa. Cmwlth.[), appeal denied, 836 A.2d
123 (Pa. 2003)]. In addition, our Supreme Court has noted
               that in 2004 the legislature transferred a portion of the
               responsibility to regulate regional taxicab and limousine
               services from the PUC to the Authority pursuant to Act 94.
               Germantown Cab Co.[, 36 A.3d at 107]. Accordingly, we
               reject Germantown’s argument that Section 5714(d)(2) of
               Act 94 did not empower the Authority to regulate partial-
               rights taxicabs in Philadelphia at the time of the citation.


Id., slip op. at 3 (footnote omitted).12 As our Supreme Court stated in Blount v.
Philadelphia Parking Authority, 965 A.2d 226, 232 (Pa. Cmwlth. 2009), “[t]he

(continued…)

A.3d 1091, 1098 n.5 (Pa. Cmwlth. 2014) (“Unreported panel decisions issued after January 15,
2008 may be cited for their persuasive value, but not as binding precedent. 210 Pa. Code
§69.414.”).

       12
           See also Bucks County Services, Inc. v. Philadelphia Parking Authority, 71 A.3d 379, 392
(Pa. Cmwlth. 2013) (“[W]e do note that a recent unpublished opinion from this Court in
[Germantown Cab Company] specifically rejected an argument from [Germantown] that the
Authority lacked jurisdiction over partial-rights taxicabs under Act 94, citing section 5714(d)(2) of
Act 94, 53 Pa. C.S. §5714(d)(2). Moreover, we noted in that case that the legislature recently
amended section 5714(d)(2) of Act 94 to clarify that partial-rights taxicabs are subject to the
Authority’s exclusive jurisdiction….”) (footnotes omitted); Germantown Cab Company v.
Philadelphia Parking Authority (No. 476 C.D. 2012, filed May 30, 2013) slip op. at 2 n.1 (“Having
reversed, we need not consider Germantown’s argument that the Authority has no jurisdiction over
partial-rights taxicab companies and, therefore, no authority to impose fines, penalties and other
sanctions. We note, however, that this Court decided that issue in the Authority’s favor in
(Footnote continued on next page…)

                                                 14
[Authority] is responsible for the high volume Philadelphia area while the PUC is
responsible for the remaining parts of the Commonwealth. 53 Pa. C.S. §5505(d).
The two agencies’ spheres of operation combine and overlap to create a system of
ground transportation that is essential to the welfare of the Commonwealth ‘as a
whole.’ 53 Pa. C.S. §5701.1.” (Emphasis added).


             Finally, Germantown’s claim that its due process rights were violated
because the Commission’s determination fails to give it fair notice and warning as to
how to defend against the instant violations due to differing fare structures and
regulations is also without merit. The testimony at the ALJ’s hearing established that
the meters in Germantown’s taxicabs are programmed with two rates that can be
applied in the appropriate circumstance at the press of a button: Rate 1 is the
Authority’s rate that is applicable to all medallion and partial-rights taxicabs that
work in the City; and Rate 2 is the Commission’s rate that is applicable to taxicabs
working outside the City. (R.R. at 27, 33, 36, 42, 60, 157-158, 159-160). None of
the 15 meter violations were based on the presence of the Authority’s rate on a meter;
they were either based on the absence of the Commission’s rate on the meter or
because a meter was improperly calibrated and operating either too slowly or too
quickly. (Id. at 2-8, 26, 29, 54, 66, 68, 69, 71, 103, 105, 106, 107-108, 109, 110).
Likewise, the violations relating to vehicle markings and Complaint decals were not
based on the presence of those required by the Authority, but were based on the


(continued…)

[Germantown Cab Company]. Specifically, we concluded that the Authority had such jurisdiction
pursuant to Section 5714(d)(2) of Act 94, 53 Pa. C.S. § 5714(d)(2).”).




                                             15
absence of those required by the Commission’s regulations. (Id. at 3, 5-6, 50, 87-88,
127, 129).        As a result, Germantown was well aware of the Commission’s
requirements and how to defend against the instant violations because it was
admittedly subject to the Commission’s regulations. In sum, the Commission did not
err in denying Germantown’s request that it declare that it retains exclusive subject
matter jurisdiction and regulatory authority over Germantown in accordance with the
terms and conditions of its Commission-issued CPC.13


                 Accordingly, the Commission’s order is affirmed.



                                               _____________________________________
                                               DAN PELLEGRINI, President Judge




       13
          Any reliance by Germantown on our opinion in Rosemont Taxicab Co., Inc. is misplaced
because in that case, we specifically did not consider the issue of whether or not the Authority has
regulatory authority over the transfer of a partial-rights CPC. As we explained:

                 Because partial rights taxicab companies are regulated solely by the
                 [Commission], Rosemont argued that the [Authority] lacks the ability
                 to duplicate or override the regulatory standards of the Commission.
                 However, because of amendments to the [Parking Authorities Law]
                 on certificates of authority, Rosemont withdrew this part of its appeal
                 in its reply brief. Rosemont now agrees that the [Authority] has
                 authority to pass on the transfer of Bennett Taxicab’s service area in
                 [the City] to Rosemont. Accordingly, we need not address the issue
                 of the [Authority]’s authority to approve the transfer of Bennett
                 Taxicab’s service area in [the City] to Rosemont.
68 A.3d at 40.



                                                   16
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Germantown Cab Company,             :
                Petitioner          :
                                    :
            v.                      : No. 1850 C.D. 2013
                                    :
Public Utility Commission,          :
                  Respondent        :




                                 ORDER


            AND NOW, this 23rd        day of    July, 2014, the order of the
Pennsylvania Public Utility Commission at No. C-2010-2175330 is affirmed.



                                    ____________________________________
                                    DAN PELLEGRINI, President Judge